647 F.3d 1175 (2011)
Princess P. LACAZE, Petitioner-Appellant,
v.
WARDEN LOUISIANA CORRECTIONAL INSTITUTE FOR WOMEN, also known as Mariana Leger, Respondent-Appellee.
No. 08-30477.
United States Court of Appeals, Fifth Circuit.
August 2, 2011.
Rebecca Louise Hudsmith, Fed. Pub. Def. (argued), Lafayette, LA, for Petitioner-Appellant.
Jimmy Dale Long, Jr. (argued), Natchitoches, LA, for Respondent-Appellee.
Before WIENER, SMITH, and ELROD, Circuit Judges.
Prior report: 645 F.3d 728, 2011 WL 2556031.

ON PETITION FOR REHEARING EN BANC
PER CURIAM:
Treating the Petition for Rehearing En Banc as a Petition for Panel Rehearing, the Petition for Panel Rehearing is DNIED. No member of the panel nor judge in regular active service of the court having requested that the court be polled on Rehearing En Banc (Fed. R.App. and 5th Cir. R. 35), the Petition for Rehearing En Banc is DENIED.
The opinion is amended as follows. The sentence that previously read: "But even that standard, which requires that the evidence probably undermined the result, is not the same as the lesser standard in Kyles, which requires only that the evidence could have undermined the result" is hereby removed from the opinion.